 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DERRICK L COLLINS,                               No. 2:19–cv–1530 TLN–KJN PS
12                        Plaintiff,
13             v.                                         ORDER GRANTING IFP AND
                                                          DIRECTING SERVICE
14       XL CONSTRUCTION, et al.,
                                                          (ECF No. 2.)
15                        Defendants.
16

17            Plaintiff Derrick L. Collins, who is proceeding without counsel in this action, has

18   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.)

19   Plaintiff’s application in support of his request to proceed in forma pauperis makes the showing

20   required by 28 U.S.C. § 1915. Accordingly, the court grants plaintiff’s request to proceed in

21   forma pauperis.

22            The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
 1          Liberally construed, plaintiff’s complaint asserts a claim under Title VII violations based

 2   on allegations that defendants discriminated and retaliated against him on account of his race.

 3          Based on the limited record before the court, the court cannot conclude that plaintiff’s

 4   action is frivolous, that the complaint fails to state a claim on which relief can be granted, or that

 5   plaintiff seeks monetary relief from an immune defendant. The court reserves decision as to

 6   plaintiff’s claim until the record is sufficiently developed, and this order does not preclude any

 7   defendant from challenging plaintiff’s complaint through a timely motion pursuant to Federal

 8   Rule of Civil Procedure 12 or other appropriate method of challenging plaintiff’s pleading.

 9   Accordingly, the court orders service of the complaint on the named defendants.

10          For the foregoing reasons, IT IS HEREBY ORDERED that:

11          1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted;

12          2.      Service of the complaint is appropriate for the named defendants;

13          3.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal

14   Rule of Civil Procedure 4;

15          4.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, this

16   court’s scheduling order, and the forms providing notice of the magistrate judge’s availability to

17   exercise jurisdiction for all purposes;

18          5.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

19                  a.      One completed summons;

20                  b.      One completed USM-285 form for each defendant to be served;
21                  c.      A copy of the complaint for each defendant to be served, with an extra

22   copy for the U.S. Marshal; and

23                  d.      A copy of this court’s scheduling order and related documents for each

24   defendant to be served;

25          6.      Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

26   filed, with all information needed by the U.S. Marshal to effectuate service of process, and shall,
27   within 10 days thereafter, file a statement with the court that such documents have been submitted

28   to the U.S. Marshal;
                                                         2
 1           7.     The U.S. Marshal shall serve process, with copies of this court’s scheduling order

 2   and related documents, within 90 days of receipt of the required information from plaintiff,

 3   without prepayment of costs;

 4           8.     If a defendant waives service, the defendant is required to return the signed waiver

 5   to the U.S. Marshal. The filing of an answer or a responsive motion does not relieve a defendant

 6   of this requirement, and the failure to return the signed waiver may subject a defendant to an

 7   order to pay the costs of service by the U.S. Marshal;

 8           9.     The Clerk of Court shall serve a copy of this order on the U.S. Marshal;

 9           10.    Failure to comply with this order may result in any appropriate sanctions,

10   including monetary sanctions and/or dismissal of the action pursuant to Federal Rule of Civil

11   Procedure 41(b).

12           IT IS SO ORDERED.

13   Dated: August 13, 2019

14

15

16
     coll.1530
17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
